DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The claim limitations for Claim 19:
means for pH sensing, wherein “means” is the nonce term, “for pH sensing” is the functional language, and the term is not modified by any structure.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Upon reviewing the specification, the claim elements correspond to the following features:
The claim limitations for Claim 19:
means for pH sensing; element 125, Fig 6 of which the disclosure discloses to be hardware; the corresponding hardware structure disclosed is a pH sensor (Para 0027 of the PGPUG)
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5, 8-11 & 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eerdmans (U.S. Patent Application 2004/0215128 A1) and further in view of Glassenberg et al. (U.S. Patent Application 2008/0029100 A1) and Schaer (U.S. Patent Application 2004/0082859 A1).
Claim 1:  Eerdmans teaches – 
A diagnostic device [Acidity monitoring system] (Figure 1, Element 10) for the identification of gastro esophageal reflux disease (GERD) and diseases of the esophagus [pH monitoring are standard methods of measuring esophageal exposure to stomach acids and are currently used to diagnose GERD] (Para 0004-0006), 
the diagnostic device comprising:
a longitudinally extending catheter [flexible probe 26 that extends from handle 24 into esophagus 14 of patient 12] (Para 0025); 
a proximal balloon [balloon] (Figure 3, Element 52) disposed along a length of the catheter [flexible probe] (Figure 3, Element 26)
a pH sensor [acidity sensor] (Figure 3, Element 49) configured to engage a patient’s esophagus wall to attach the pH sensor to the patient’s esophagus wall [Upon anchoring capsule 18 to esophagus 14, capsule 18 is detached from delivery device 22, thereby leaving capsule 18 leaving capsule 18 anchored to esophagus 14 (76)] (Para 0053), 
wherein the pH sensor (Figure 3, Element 49) is releasably retained to the catheter adjacent to the proximal balloon (Figure 6; Figure 4A-4D and Para 0053).
Eerdmans fails to teach a distal balloon, at least one camera and at least one light source.  However, Glassenberg teaches – 
a distal balloon [distal balloon] (Figure 3, Element 41) disposed at a distal end of the catheter (Figure 3, Element 40)
at least one camera [visualization device] (Figure 3, Element 18’ and/or 47) disposed at the distal balloon (Figure 3, Element 41)
at least one light source [illumination device] (Figure 3, Element 19’ and/or 48) disposed at the distal balloon (Figure 3, Element 41) in order to allow the operator to monitor the position of the device as it is being used (Para 0014)
The Examiner finds that the prior art contained the pressure location system of Eerdmans which differed from the claimed device by the substitution of some components (pressure location system) with other components (camera/illumination system).  The Examiner finds that the substituted components (camera/illumination system) and their functions were known in the art as taught by Glassenberg.  The Examiner finds that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable.  One of ordinary skill in the art would have understood replacing the pressure location system of Eerdmans with the camera/illumination system of Glassenberg would have predictably allowed for the proper placement of the sensor.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the pressure location system of Eerdmans with the camera/illumination system of Glassenberg in order to allow the operator to monitor the position of the device as it is being used (Para 0014)
	Eerdmans and Glassenberg fail to teach the sensor being deployable via inflation of the balloon and configured to engage a patient’s esophagus wall to attach the pH sensor to the patient’s esophagus wall.  However, Schaer teaches –
chamber (Figure 53d, Element 590) being deployable via inflation of the balloon (Figure 53d, Element 650) and configured to engage a patient’s esophagus wall to secure the chamber to the patient’s esophagus wall [two "partial doughnut" balloons are inflated to help pinch and push the tissue into the tissue chamber] (Para 0217) in order to have grasping mechanisms to assist in holding slippery tissue (Para 0217)
The Examiner finds that the prior art contained the vacuum system of Eerdmans which differed from the claimed device by the substitution of some components (vacuum system) with other components (balloon grasping mechanisms).  The Examiner finds that the substituted components (balloon grasping mechanisms) and their functions were known in the art as taught by Schaer.  The Examiner finds that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable.  One of ordinary skill in the art would have understood replacing the vacuum system of Eerdmans with the balloon grasping mechanisms of Schaer would have predictably allowed for securing attachment to the patient esophagus.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the vacuum system of Eerdmans with balloon grasping mechanisms of Schaer in order to have grasping mechanisms to assist in holding slippery tissue (Para 0217)
Claim 2/1:  Eerdmans teaches – 
wherein the pH sensor (Figure 3, Element 49) comprises a tissue engaging feature configured to engage a patient’s esophagus wall to attach the pH sensor to the patient’s esophagus wall (Figure 6; Figure 4A-4D and Para 0053).
Claim 3/2/1:  Eerdmans and Glassenberg fail to teach teeth.  However, Schaer teaches – 
wherein the tissue engaging feature comprises at least two teeth (as shown in Figure 53d as frictional treads) in order to have grasping mechanisms to assist in holding slippery tissue (Para 0217)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the vacuum system of Eerdmans with balloon grasping mechanisms of Schaer in order to have grasping mechanisms to assist in holding slippery tissue (Para 0217)
Claim 4/3/2/1:  Eerdmans teaches the pH sensor (Figure 3, Element 49).  Eerdmans and Glassenberg fail to teach a hinge and teeth.  However, Schaer teaches – 
wherein the chamber comprises a first sensor piece (Figure 53d, Element 650) and a second sensor piece (Figure 53d, Element 650), the second sensor piece is configured in a hinge relationship with the first sensor piece (as shown in Figure 53d) in order to have grasping mechanisms to assist in holding slippery tissue (Para 0217)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the vacuum system of Eerdmans with balloon grasping mechanisms of Schaer in order to have hinge grasping mechanisms to assist in holding slippery tissue (Para 0217)
Within the embodiment of Figure 53d of Schaer fails to teach teeth, however, the embodiment of Figure 53a and 53b of Schaer teaches –  
a first tooth (Figure 53a, Element 624) of the at least two teeth is disposed at the first sensor piece, and, a second tooth of the at least two teeth is disposed at the second sensor piece (as shown on the top and bottom with Figure 53a, Element 624) in order to have teeth to assist in holding slippery tissue (Para 0217)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the balloons of Figure 53d of Schaer with teeth of Figure 53a of Schaer in order to have teeth grasping mechanisms to assist in holding slippery tissue (Para 0217)
Claim 5/4/3/2/1:  Eerdmans teaches a proximal balloon (Figure 3, Element 52) and pH sensor (Figure 3, Element 49).  Eerdmans teaches to engage the patient’s esophagus wall when the pH sensor is freely deployed from the catheter by the deployment force (Para 0053).  Eerdmans and Glassenberg fail to teach the balloon grasping mechanisms.  Schaer teaches – 
wherein inflation of the balloon (Figure 53d, Element 650) causes the tissue engaging feature of the chamber to become exposed (as shown in Figure 53d and Para 00217), such that a deployment force of the balloon is configured to force the exposed teeth [frictional tread] (Figure 53d, Element 624 as shown in Figure 53d, but not labeled) into contact with the patient’s esophagus wall (Para 0217 and Figure 52a) and wherein the first and second sensor pieces are configured to snap together (Figure 52a & 53d)
The Examiner finds that the prior art contained the vacuum system of Eerdmans which differed from the claimed device by the substitution of some components (vacuum system) with other components (balloon grasping mechanisms).  The Examiner finds that the substituted components (balloon grasping mechanisms) and their functions were known in the art as taught by Schaer.  The Examiner finds that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable.  One of ordinary skill in the art would have understood replacing the vacuum system of Eerdmans with the balloon grasping mechanisms of Schaer would have predictably allowed for securing attachment to the patient esophagus.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the vacuum system of Eerdmans with balloon grasping mechanisms of Schaer in order to have grasping mechanisms to assist in holding slippery tissue (Para 0217)
Claim 8/1:  Eerdmans fails to teach the distal balloon.  However, Glassenberg teaches 
further comprising a distal flexible [biocompatible clear polymer] (Para 0055) tip (see annotated figure below of Figure 3) extending distally past the distal balloon (Figure 3, Element 41) and from the distal end of the catheter (Figure 3, Element 40) in order to allow for atraumatic engagement within the patient’s esophagus


    PNG
    media_image1.png
    216
    296
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Eerdmans with the distal end of Glassenberg in order to allow for atraumatic engagement within the patient’s esophagus.
Claim 9/1:  Eerdmans teaches wherein the pH sensor (Figure 3, Element 49) is configured to wirelessly transmit sensor data to an external device (Figure 1, Element 20).
Claim 10/1:  Eerdmans teaches wherein the pH sensor (Figure 3, Element 49).  Eerdmans fails to teach a wired connection.  However, Glassenberg teaches –  
wherein the sensor is configured to transmit sensor data to an external device [output device] (Figure 3, Element 50) over a wired connection [connector] (Figure 3, Element 52) in order to have a more reliable connection between the parts.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Eerdmans with the wired connection of Glassenberg in order to have a more reliable connection between the parts.
Claim 11:  Eerdmans teaches – 
A diagnostic device [Acidity monitoring system] (Figure 1, Element 10) for the identification of gastro esophageal reflux disease (GERD) and diseases of the esophagus [pH monitoring are standard methods of measuring esophageal exposure to stomach acids and are currently used to diagnose GERD] (Para 0004-0006), 
the diagnostic device comprising: 
a longitudinally extending catheter [flexible probe 26 that extends from handle 24 into esophagus 14 of patient 12] (Para 0025); 
a proximal balloon [balloon] (Figure 3, Element 52) disposed along a length of the catheter [flexible probe] (Figure 3, Element 26); 
a pH sensor [acidity sensor] (Figure 3, Element 49) configured to engage a patient’s esophagus wall to attach the pH sensor to the patient’s esophagus wall [Upon anchoring capsule 18 to esophagus 14, capsule 18 is detached from delivery device 22, thereby leaving capsule 18 leaving capsule 18 anchored to esophagus 14 (76)] (Para 0053)
Eerdmans fails to teach a distal balloon, at least one camera and at least one light source.  However, Glassenberg teaches – 
a distal balloon [distal balloon] (Figure 3, Element 41) disposed at a distal end of the catheter (Figure 3, Element 40); 
at least one camera [visualization device] (Figure 3, Element 18’ and/or 47) disposed at the distal balloon (Figure 3, Element 41); 
at least one light source [illumination device] (Figure 3, Element 19’ and/or 48) disposed at the distal balloon (Figure 3, Element 41) in order to allow the operator to monitor the position of the device as it is being used (Para 0014)
The Examiner finds that the prior art contained the pressure location system of Eerdmans which differed from the claimed device by the substitution of some components (pressure location system) with other components (camera/illumination system).  The Examiner finds that the substituted components (camera/illumination system) and their functions were known in the art as taught by Glassenberg.  The Examiner finds that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable.  One of ordinary skill in the art would have understood replacing the pressure location system of Eerdmans with the camera/illumination system of Glassenberg would have predictably allowed for the proper placement of the sensor.
Eerdmans and Glassenberg fail to teach the sensor being deployable via inflation of the balloon and configured to engage a patient’s esophagus wall to attach the pH sensor to the patient’s esophagus wall.  However, Schaer teaches –

chamber (Figure 53d, Element 590) deployable via inflation of the balloon (Figure 53d, Element 650) and configured to engage a patient’s esophagus wall to secure the chamber to the patient’s esophagus wall [two "partial doughnut" balloons are inflated to help pinch and push the tissue into the tissue chamber] (Para 0217) in order to have grasping mechanisms to assist in holding slippery tissue (Para 0217)
The Examiner finds that the prior art contained the vacuum system of Eerdmans which differed from the claimed device by the substitution of some components (vacuum system) with other components (balloon grasping mechanisms).  The Examiner finds that the substituted components (balloon grasping mechanisms) and their functions were known in the art as taught by Schaer.  The Examiner finds that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable.  One of ordinary skill in the art would have understood replacing the vacuum system of Eerdmans with the balloon grasping mechanisms of Schaer would have predictably allowed for securing attachment to the patient esophagus.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the vacuum system of Eerdmans with balloon grasping mechanisms of Schaer in order to have grasping mechanisms to assist in holding slippery tissue (Para 0217)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the pressure location system of Eerdmans with the camera/illumination system of Glassenberg in order to allow the operator to monitor the position of the device as it is being used (Para 0014)
Claim 14/11:  Eerdmans teaches – 
further comprising a stylet [advancing shaft] (Figure 3, Element 48) having a distal end configured to forcingly deploy the pH sensor (Figure 3, Element 49) from catheter (Figure 3, Element 26).
Claim 15/11:  Eerdmans teaches – 
further comprising a stylet [advancing shaft] (Figure 3, Element 48) configured to be received in the catheter (Figure 3, Element 26) to stiffen the catheter for insertion into the patient’s esophagus wall (Para 0025).
Examiner’s Note:  While Eerdmans does not specifically teach stiffening.  However, the nature of the advancing shaft would result in stiffening by the very nature of the advancing shaft.
Claim 16/11:  Eerdmans teaches – 
Eerdmans fails to teach the distal balloon.  However, Glassenberg teaches 
further comprising a distal flexible [biocompatible clear polymer] (Para 0055) tip (see annotated figure below of Figure 3) extending distally past the distal balloon (Figure 3, Element 41) and from the distal end of the catheter (Figure 3, Element 40) in order to allow for atraumatic engagement within the patient’s esophagus


    PNG
    media_image1.png
    216
    296
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Eerdmans with the distal end of Glassenberg in order to allow for atraumatic engagement within the patient’s esophagus.
Claim 17/11:  Eerdmans teaches wherein the pH sensor (Figure 3, Element 49) is configured to wirelessly transmit sensor data to an external device (Figure 1, Element 20).
Claim 18/11:  Eerdmans teaches wherein the pH sensor (Figure 3, Element 49).  Eerdmans fails to teach a wired connection.  However, Glassenberg teaches –  
wherein the sensor is configured to transmit sensor data to an external device [output device] (Figure 3, Element 50) over a wired connection [connector] (Figure 3, Element 52) in order to have a more reliable connection between the parts.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Eerdmans with the wired connection of Glassenberg in order to have a more reliable connection between the parts.
Claim 19:  Eerdmans teaches – 
A diagnostic device [Acidity monitoring system] (Figure 1, Element 10) for the identification of gastro esophageal reflux disease (GERD) and diseases of the esophagus [pH monitoring are standard methods of measuring esophageal exposure to stomach acids and are currently used to diagnose GERD] (Para 0004-0006) 
the diagnostic device comprising: 
a longitudinally extending catheter [flexible probe 26 that extends from handle 24 into esophagus 14 of patient 12] (Para 0025);
a proximal balloon [balloon] (Figure 3, Element 52) disposed along a length of the catheter [flexible probe] (Figure 3, Element 26)
a means for pH sensing [acidity sensor] (Figure 3, Element 49) configured to engage a patient’s esophagus wall to attach the means for pH sensing to the patient’s esophagus wall [Upon anchoring capsule 18 to esophagus 14, capsule 18 is detached from delivery device 22, thereby leaving capsule 18 leaving capsule 18 anchored to esophagus 14 (76)] (Para 0053), 
Eerdmans fails to teach a distal balloon, at least one camera and at least one light source.  However, Glassenberg teaches – 
a distal balloon (Figure 3, Element 41) disposed at a distal end of the catheter (Figure 3, Element 40); 
at least one camera visualization device] (Figure 3, Element 18’ and/or 47) disposed at the distal balloon (Figure 3, Element 41); 
at least one light source [illumination device] (Figure 3, Element 19’ and/or 48) disposed at the distal balloon (Figure 3, Element 41) in order to allow the operator to monitor the position of the device as it is being used (Para 0014)
The Examiner finds that the prior art contained the pressure location system of Eerdmans which differed from the claimed device by the substitution of some components (pressure location system) with other components (camera/illumination system).  The Examiner finds that the substituted components (camera/illumination system) and their functions were known in the art as taught by Glassenberg.  The Examiner finds that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable.  One of ordinary skill in the art would have understood replacing the pressure location system of Eerdmans with the camera/illumination system of Glassenberg would have predictably allowed for the proper placement of the sensor.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the pressure location system of Eerdmans with the camera/illumination system of Glassenberg in order to allow the operator to monitor the position of the device as it is being used (Para 0014)
Eerdmans and Glassenberg fail to teach the sensor being deployable via inflation of the balloon and configured to engage a patient’s esophagus wall to attach the pH sensor to the patient’s esophagus wall.  However, Schaer teaches –

means for chamber (Figure 53d, Element 590) deployable via inflation of the balloon (Figure 53d, Element 650) and configured to engage a patient’s esophagus wall to secure the chamber to the patient’s esophagus wall [two "partial doughnut" balloons are inflated to help pinch and push the tissue into the tissue chamber] (Para 0217) in order to have grasping mechanisms to assist in holding slippery tissue (Para 0217)
The Examiner finds that the prior art contained the vacuum system of Eerdmans which differed from the claimed device by the substitution of some components (vacuum system) with other components (balloon grasping mechanisms).  The Examiner finds that the substituted components (balloon grasping mechanisms) and their functions were known in the art as taught by Schaer.  The Examiner finds that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable.  One of ordinary skill in the art would have understood replacing the vacuum system of Eerdmans with the balloon grasping mechanisms of Schaer would have predictably allowed for securing attachment to the patient esophagus.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the vacuum system of Eerdmans with balloon grasping mechanisms of Schaer in order to have grasping mechanisms to assist in holding slippery tissue (Para 0217).



Claim(s) 6-7, 12-13 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eerdmans (U.S. Patent Application 2004/0215128 A1); Glassenberg et al. (U.S. Patent Application 2008/0029100 A1) and Schaer (U.S. Patent Application 2004/0082859 A1). and further in view of Wang et al. (U.S. Patent Application 2007/0255098 A1).
Claim 6/1:  Eerdmans fails to teach at least one camera.  However, Glassenberg teaches – 
wherein the at least one camera comprises two cameras ([visualization device] (Figure 3, Element 18’ & 47 and Para 0061) in order to allow for stereoscopic vision (Para 0061)
The Examiner finds that the prior art contained the pressure location system of Eerdmans which differed from the claimed device by the substitution of some components (pressure location system) with other components (camera/illumination system).  The Examiner finds that the substituted components (camera/illumination system) and their functions were known in the art as taught by Glassenberg.  The Examiner finds that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable.  One of ordinary skill in the art would have understood replacing the pressure location system of Eerdmans with the camera/illumination system of Glassenberg would have predictably allowed for the proper placement of the sensor.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the pressure location system of Eerdmans with the camera/illumination system of Glassenberg in order to allow for stereoscopic vision (Para 0061)
Eerdmans, Glassenberg and Schaer fail to specifically teach the 180 degree orientation.  However, Wang teaches – 
each oriented 180 degrees relative to one another to provide for a full 360 degree field of view of the at least one camera (Para 0059 and Figure 11, Element C1 & C3) in order to view the outside in its entirety (Para 0059)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Eerdmans, Glassenberg and Schaer with the camera orientation as taught by Wang in order to view the outside in its entirety (Para 0059)
Claim 7/6/1:  Eerdmans fails to teach at least one light source.  However, Glassenberg teaches –
wherein the at least one light source comprises two light emitting diodes (LEDs) ([illumination device] (Figure 3, Element 19’ & 48 and Para 0062) in order to allow for stereoscopic vision (Para 0061)
The Examiner finds that the prior art contained the pressure location system of Eerdmans which differed from the claimed device by the substitution of some components (pressure location system) with other components (camera/illumination system).  The Examiner finds that the substituted components (camera/illumination system) and their functions were known in the art as taught by Glassenberg.  The Examiner finds that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable.  One of ordinary skill in the art would have understood replacing the pressure location system of Eerdmans with the camera/illumination system of Glassenberg would have predictably allowed for the proper placement of the sensor.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the pressure location system of Eerdmans with the camera/illumination system of Glassenberg in order to allow for stereoscopic vision (Para 0061)
Eerdmans, Glassenberg and Schaer fail to specifically teach the 180 degree orientation.  However, Wang teaches – 
oriented 180 degrees relative to one another to provide for a full 360 degree field of lighting of the at one light source (Figure 1, Element 126; Figure 3, Element 304; Figure 4, Element 403) in order to view the outside in its entirety (Para 0059)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Eerdmans, Glassenberg and Schaer with the camera orientation as taught by Wang in order to view the outside in its entirety (Para 0059)
Claim 12/11:  Eerdmans fails to teach at least one camera.  However, Glassenberg teaches – 
wherein the at least one camera comprises two cameras ([visualization device] (Figure 3, Element 18’ & 47 and Para 0061) in order to allow for stereoscopic vision (Para 0061)
The Examiner finds that the prior art contained the pressure location system of Eerdmans which differed from the claimed device by the substitution of some components (pressure location system) with other components (camera/illumination system).  The Examiner finds that the substituted components (camera/illumination system) and their functions were known in the art as taught by Glassenberg.  The Examiner finds that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable.  One of ordinary skill in the art would have understood replacing the pressure location system of Eerdmans with the camera/illumination system of Glassenberg would have predictably allowed for the proper placement of the sensor.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the pressure location system of Eerdmans with the camera/illumination system of Glassenberg in order to allow for stereoscopic vision (Para 0061)
Eerdmans, Glassenberg and Schaer fail to specifically teach the 180 degree orientation.  However, Wang teaches – 
each oriented 180 degrees relative to one another to provide for a full 360 degree field of view of the at least one camera (Para 0059 and Figure 11, Element C1 & C3) in order to view the outside in its entirety (Para 0059)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Eerdmans, Glassenberg and Schaer with the camera orientation as taught by Wang in order to view the outside in its entirety (Para 0059)

Claim 13/11:  Eerdmans fails to teach at least one light source.  However, Glassenberg teaches –
wherein the at least one light source comprises two light emitting diodes (LEDs) ([illumination device] (Figure 3, Element 19’ & 48 and Para 0062) in order to allow for stereoscopic vision (Para 0061)
The Examiner finds that the prior art contained the pressure location system of Eerdmans which differed from the claimed device by the substitution of some components (pressure location system) with other components (camera/illumination system).  The Examiner finds that the substituted components (camera/illumination system) and their functions were known in the art as taught by Glassenberg.  The Examiner finds that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable.  One of ordinary skill in the art would have understood replacing the pressure location system of Eerdmans with the camera/illumination system of Glassenberg would have predictably allowed for the proper placement of the sensor.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the pressure location system of Eerdmans with the camera/illumination system of Glassenberg in order to allow for stereoscopic vision (Para 0061)
Eerdmans, Glassenberg and Schaer fail to specifically teach the 180 degree orientation.  However, Wang teaches – 
oriented 180 degrees relative to one another to provide for a full 360 degree field of lighting of the at one light source (Figure 1, Element 126; Figure 3, Element 304; Figure 4, Element 403) in order to view the outside in its entirety (Para 0059)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Eerdmans, Glassenberg and Schaer with the camera orientation as taught by Wang in order to view the outside in its entirety (Para 0059)
Claim 20/19:  Eerdmans fails to teach at least one camera.  However, Glassenberg teaches – 
wherein the at least one camera comprises two cameras ([visualization device] (Figure 3, Element 18’ & 47 and Para 0061) in order to allow for stereoscopic vision (Para 0061)
The Examiner finds that the prior art contained the pressure location system of Eerdmans which differed from the claimed device by the substitution of some components (pressure location system) with other components (camera/illumination system).  The Examiner finds that the substituted components (camera/illumination system) and their functions were known in the art as taught by Glassenberg.  The Examiner finds that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable.  One of ordinary skill in the art would have understood replacing the pressure location system of Eerdmans with the camera/illumination system of Glassenberg would have predictably allowed for the proper placement of the sensor.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the pressure location system of Eerdmans with the camera/illumination system of Glassenberg in order to allow for stereoscopic vision (Para 0061)
Eerdmans, Glassenberg and Schaer fail to specifically teach the 180 degree orientation.  However, Wang teaches – 
each oriented 180 degrees relative to one another to provide for a full 360 degree field of view of the at least one camera (Para 0059 and Figure 11, Element C1 & C3) in order to view the outside in its entirety (Para 0059)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Eerdmans, Glassenberg and Schaer with the camera orientation as taught by Wang in order to view the outside in its entirety (Para 0059)
Eerdmans fails to teach at least one light source.  However, Glassenberg teaches –
wherein the at least one light source comprises two light emitting diodes (LEDs) ([illumination device] (Figure 3, Element 19’ & 48 and Para 0062) in order to allow for stereoscopic vision (Para 0061)
The Examiner finds that the prior art contained the pressure location system of Eerdmans which differed from the claimed device by the substitution of some components (pressure location system) with other components (camera/illumination system).  The Examiner finds that the substituted components (camera/illumination system) and their functions were known in the art as taught by Glassenberg.  The Examiner finds that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable.  One of ordinary skill in the art would have understood replacing the pressure location system of Eerdmans with the camera/illumination system of Glassenberg would have predictably allowed for the proper placement of the sensor.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the pressure location system of Eerdmans with the camera/illumination system of Glassenberg in order to allow for stereoscopic vision (Para 0061)
Eerdmans, Glassenberg and Schaer fail to specifically teach the 180 degree orientation.  However, Wang teaches – 
oriented 180 degrees relative to one another to provide for a full 360 degree field of lighting of the at one light source (Figure 1, Element 126; Figure 3, Element 304; Figure 4, Element 403) in order to view the outside in its entirety (Para 0059)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Eerdmans, Glassenberg and Schaer with the camera orientation as taught by Wang in order to view the outside in its entirety (Para 0059)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kugler et al. (U.S. Patent Application 2004/0147801 A1) – Kugler teaches a use of the magnetic devices inside tissue conduits (e.g., as a treatment for GERD).  See Figure 14.
Dinsmoor et al. (U.S. Patent Application 2005/0182342 A1) – Dinsmoor teaches a sensor capable of sensing the flow of fluids is placed in the gastrointestinal tract. The sensor may be, for example, an ultrasonic flow sensor, an optical flow sensor, or a thermal convection flow sensor. A system for monitoring fluid flow in the gastrointestinal tract may include monitor configured for placement in the gastrointestinal tract that includes such a sensor. The monitor measures the flow of fluid in the gastrointestinal tract based on the output of the senor. The monitor may take the form of a capsule with a means or mechanism for attachment to a mucosal lining of the gastrointestinal tract. In exemplary embodiments, the sensor is placed in the esophagus, senses the flow of fluid from the stomach into the esophagus, and is used to diagnose gastroesophageal reflux disease (GERD).
Molnar (U.S. Patent Application 2016/0038014 A1) – Molnar teaches an invention that provides improved medical devices equipped with a visualization device for intubation, extubation, ventilation, drug delivery, feeding and continuous remote monitoring of a patient. The present invention also provides methods for rapid and accurate placement of a medical device in a patient and continuous real time monitoring, including a remote monitoring, of the patient after the placement.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE C BOR whose telephone number is (571)272-2947. The examiner can normally be reached Mon - Fri 10:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Helene Bor/Examiner, Art Unit 3793                                                                                                                                                                                                        /Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793